      Case 2:19-cv-03444-DWL Document 15 Filed 07/14/20 Page 1 of 2



1
2
3
4
5
6                       IN THE UNITED STATES DISTRICT COURT
7                              FOR THE DISTRICT OF ARIZONA
8
9    Keldrick Jamal Black,                              No. CV-19-03444-PHX-DWL
10                  Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Pending before the Court are Petitioner’s amended petition for writ of habeas corpus

16   pursuant to 28 U.S.C. § 2254 (Doc. 7) and the Report and Recommendation (“R&R”) of

17   the United States Magistrate Judge (Doc. 14). The R&R, which was issued on June 15,

18   2020, recommended that the amended petition be denied in part and dismissed with

19   prejudice in part and further provided that “[t]he parties shall have fourteen (14) days from

20   the date of service of a copy of this recommendation within which to file specific written

21   objections with the Court.” (Doc. 14 at 22.)

22          Here, no such objections have been filed. Thus, the Court accepts the Magistrate

23   Judge’s recommendation. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does

24   not appear that Congress intended to require district court review of a magistrate’s factual

25   or legal conclusions, under a de novo or any other standard, when neither party objects to

26   those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (“[N]o

27   review is required of a magistrate judge’s report and recommendation unless objections are

28   filed.”). See also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
      Case 2:19-cv-03444-DWL Document 15 Filed 07/14/20 Page 2 of 2



1    (“[T]he district judge must review the magistrate judge’s findings and recommendations
2    de novo if objection is made, but not otherwise.”).
3           Accordingly,
4           IT IS ORDERED that the R&R’s recommended disposition (Doc. 14) is accepted,
5    that the amended petition (Doc. 7) is denied and dismissed with prejudice, and that the
6    Clerk of Court shall enter judgment accordingly.
7           IT IS FURTHER ORDERED that a certificate of appealability and leave to
8    proceed in forma pauperis on appeal be DENIED because petitioner has not made a
9    substantial showing of the denial of a constitutional right.
10          Dated this 13th day of July, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
